Citation Nr: 1624792	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-10 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to his service-connected posttraumatic stress disorder (PTSD) and/or migraine headaches


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1994 to March 1998, May 1999 to May 2002, and October 2002 to March 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law Judge at an April 2016 videoconference hearing and a transcript of this hearing is of record. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his sleep apnea is related to active duty service, or in the alternative, secondary to his service-connected PTSD and/or headaches.  Specifically, in a July 2011 statement, the Veteran reported that while deployed to Iraq, he was subjected to inhalation of toxic fumes from jet fuel, burning human waste, and fumes from burn pits.  He also stated that he was a victim of many sandstorms.  He further reported that his service-connected PTSD and migraine headaches are contributing factors to his sleep apnea.

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

According to VA sleep study done in June 2011, the Veteran was diagnosed with severe obstructive sleep apnea.  An opinion was received in February 2013 to assist in determining whether any currently diagnosed sleep apnea was a result of the Veteran's PTSD and/or headaches.  The February 2013 VA examiner opined that medical literature has no documentation that the two conditions (PTSD and headaches) cause sleep apnea and that it will be less likely than not that service connection will be recommended for sleep apnea based on the two conditions.  However, no opinion was provided regarding aggravation.  

In addition, no opinion has been sought regarding whether sleep apnea is a result of toxic fumes and other hazardous substance exposure reportedly incurred during active duty service.  Once VA has provided a VA examination, even if it was not statutorily obligated to do so, an adequate one must be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the above, the Board finds that a VA examination and addendum opinion are warranted.  

The record currently contains only VA treatment records dated through October 2011.  Prior to any examination, the AOJ should ask the Veteran to identify any outstanding records of pertinent VA and private treatment not previously obtained, and obtain those records.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any outstanding records of pertinent VA and private treatment not previously obtained, and after obtaining any necessary authorizations, obtain those records, if any.  
2.  Obtain all outstanding records of treatment received at St. Louis VA Medical Center from October 2011 to the present.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his obstructive sleep apnea.  The entire record must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the report.  All necessary studies and tests should be conducted. 

Following an examination of the Veteran and a review of the Veteran's service treatment records, lay statements, and post-service treatment records, the examiner is asked to answer the following:

a.  Is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed sleep apnea was incurred during or is otherwise related to the Veteran's period of active service, to include claimed exposure to toxic fumes?  

b.  Is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's obstructive sleep apnea is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected PTSD and/or migraine headaches? 

If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal, in light of the evidence received since the August 2014 Supplemental Statement of the Case (SSOC).  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with an SSOC and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




